Citation Nr: 1333378	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  06-36 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of cold injuries, hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1954 to August 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  In December 2008, a videoconference hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In February 2009, July 2010, and July 2012, this issue was remanded for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).   38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that a chronic disability of the hands or feet was manifested in, or is related to, the Veteran's service.


CONCLUSION OF LAW

Service connection for residuals of cold injuries, hands and feet, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Letters in June 2003, August 2009, and January 2010 informed the Veteran of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain evidence and information in support of his claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  A March 2006 letter provided notice regarding disability ratings and effective dates of award. (See Dingess v. Nicholson, 19 Vet. App. 473 (2006)).  He has had ample opportunity to respond/supplement the record, and is not prejudiced by any technical notice deficiency (including in timing) that may have occurred earlier in the process.  While fully adequate notice was arguably not provided prior to the initial adjudication of the instant claim, the case was subsequently readjudicated, most recently in an August 2013 supplemental statement of the case (SSOC), curing any notice timing defects.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The Veteran has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are unavailable.  His pertinent postservice treatment records have been secured.  He has not identified any pertinent records that remain outstanding.


As the Veteran's STRs are unavailable, VA has a heightened duty to assist him in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  At the December 2008 videoconference hearing the Veteran testified that he was hospitalized at an Army Hospital in Inchon, Korea, from January to February 1955 for treatment of frostbite to his hands and feet.  Notably, the RO attempted to secure alternate source records of such treatment; however, the National Personnel Records Center (NPRC) indicated that the request was too broad.  In January 2010, the RO made a formal finding as to the unavailability of STRs pertaining to treatment of frostbite.  As the finding appeared to be premature/based on a less than exhaustive search, the Board remanded this case for additional search efforts in July 2012.

In July 2012, the RO requested the Veteran's service personnel records from the NPRC; in August 2012, the RO received the available documents along with notice that the rest were destroyed in a fire.  In July 2012, the RO also submitted a request for an appropriate search for hospital records for the pertinent period at the identified Army hospital; in July 2012, the RO received a response explaining that "the allegation has been investigated" and that the clinical records could not be produced because "most Army clinicals prior to 1960 were filed with STRs in the OMPF, which appears lost in the 1973 fire.  Suggest M05 request."

In April 2013, an "M05" request was made to the Joint Services Records Research Center (JSRRC); in July 2013, the RO received a response explaining that a search was not possible on the basis of the information furnished and that the search would require "complete unit at the time of allegation, Co, Btry, Bn."  (Although it appears that the request to the JSRRC involved some confusion between a request for records of dental trauma and records of cold injury, the JSRRC's response makes it clear that no pertinent search can proceed without more specific unit information.)

Significantly, the necessity of this additional information was previously raised in August 2009 and December 2009 during earlier search efforts; the RO specifically asked the Veteran to provide the complete unit information in December 2009.  He did not respond to this December 2009 request for the information needed, and this followed the Veteran's September 2009 reply to a request for additional information in which he explained: "I have given you all the information that I have in my possession."  A June 2013 internal RO memorandum and the August 2013 SSOC indicate that the Veteran was again asked to provide any additional information he may have pertinent to the sought records and that he has not responded.

The Board finds that efforts to obtain records from alternate sources from which treatment records could be sought have been reasonably exhausted.  While the Veteran claims to have been hospitalized for months during service for treatment of a cold injury, no documentation of the alleged hospitalization has been located following searches utilizing the extent of unit information the Veteran has been able to provide.  The Veteran has not responded to requests for additional information after expressing (in September 2009 correspondence) that he had no additional information to present.  He has indicated on multiple occasions that there are no STRs in his possession. The NPRC indicated in July 2003 that there were no Surgeon General Office (SGO) records.  Efforts to obtain records from alternate sources from which treatment records could be sought have been exhausted.

The Veteran's available service personnel records are associated with the claims file.  He was afforded VA examinations addressing the pertinent medical questions in this case with associated VA examination reports of record from September 2003, July 2010, August 2010, February 2012, March 2012, and April 2012.  As discussed below, the Board finds that the VA examination reports are adequate for the purpose of this decision (the positive opinions rely upon the Veteran's testimony which the Board finds to be non-credible, and the negative opinions adequately express that there is no basis for finding a link between current disability and service if the Veteran's testimony is not to be accepted).  

The Board finds there has been compliance with the instructions of the Board's July 2012 remand.  As described above, the RO arranged for exhaustive development to secure alternate source records of the Veteran's treatment for frostbite of the hands and feet at the 8th Army Hospital in Inchon, Korea, in January and February 1955; efforts proceeded as far as permitted by the information the Veteran has provided.  The RO also obtained the Veteran's service personnel records.  He has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a claim of service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases may be presumed to have been incurred in service if they become manifest to a compensable degree within a specified period of time postservice, among them "other organic diseases of the nervous system" and arthritis.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  [The Veteran's claimed disability at issue herein apparently involves the nervous system and he has also developed arthritis in his extremities; however, at no time has the claimed disability been identified by a medical provider as an "organic disease" (defined as one associated with demonstrable change in a bodily organ or tissue; see Dorland's 31st Ed. at 547 (2007) of the nervous system".  Regardless, there is no evidence that the claimed disability/to include any arthritis in the extremities was manifested to a compensable degree in the first postservice year, and the chronic disease presumptive provisions have no application in this matter.]
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When evaluating the evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

It is not in dispute that the Veteran currently has several diagnosed chronic disabilities of the hands and feet (including peripheral neuropathy, arterial insufficiency, degenerative changes, etc) which may be potentially attributable to various etiologies including past cold injury (and other etiologies such as the Veteran's diagnosed diabetes).  What he must still show to establish service connection for a disability of the hands and/or the feet is that such current disability is related to his service, such as to alleged in-service cold exposure.

In March 2003, the Veteran submitted a claim seeking service connection for cold injury residuals to his hands and feet.  The Veteran contends that during his military service he was stationed in Korea and experienced significant exposure to cold temperatures, followed by hospitalization for frostbite / cold injury to his hands and feet.  The Board finds that service connection is not warranted in this case because the probative evidence of record does not support a finding that any current disability of the hands or feet had onset during, or is etiologically linked to, the Veteran's military service.

On September 2003 VA examination, the Veteran reported that he suffered cold injuries to his feet and hands while serving in Inchon, Korea in 1955.  He reported that he was treated at the hospital initially with ice packs and very gradual warming of the toes.  He stated that during the recovery phase of his cold injury, he was treated with toe protection consisting mainly of warmth, bandages, and ointment.  He reported no other treatment since service.  He reported that he currently experiences numbness and pain in all fingers on exposure to minimal cold.  He also reported numbness in his toes and heels and sensation of walking on iron.  He indicated that he is very sensitive to cold.  Physical examination revealed: poikiloderma along the web and dorsum of the fourth and fifth toes bilaterally (the examiner noted that such consisted of loss of some of the pigmentation in a patchy fashion); the toenails of the fourth and fifth toes were thinning and flaking; the skin of his fingers and distal feet was cool, but not cold; there was no pitting edema; there was no dermal or subjacent muscle atrophy; and ulceration was not present.  X-rays of the hands of the hands and feet were normal (i.e. no soft tissue calcifications; no periosteal reaction; no evidence of bone resorption; and no bony or significant deep injury from cold exposure).  Cold injury residuals of toes and fingers without tissue loss were diagnosed.  The examiner noted that neuropathy in his feet was present and should be apportioned 50 percent to diabetes mellitus and 50 percent to cold injury.

On an August 2006 release for medical records (Form 21-4142), the Veteran stated that he was in the 8th Army Hospital for four months for frostbite to his toes and hands.  He stated that his feet were kept in ice bags for three months for thawing out.  He stated that since service, he has experienced peeling of dead skin from his feet every spring.

At the December 2008 videoconference hearing, the Veteran testified: "I re-arrived in Korea around Thanksgiving of 1954.  I was put on an outpost of an ammunition dump to stand guard.  My time was supposed to be one hour.  Instead I was left on guard duty at a temperature of 44 below zero approximately two-and-a-half hours."  The Veteran testified that he was then hospitalized for approximately two months while "they defrosted my hands and feet."  He stated that he was in the hospital in January and February 1955.

In a July 2010 VA neurological examination report, the examining VA physician diagnosed peripheral neuropathy of the lower extremities.  The examining VA physician presented the opinion: "Because the veteran's neuropathy has been present essentially since his cold injury, it is at least as likely as not that the neuropathy is at least related to that condition.  However, contributing to it would be his longstanding diabetes mellitus...."  An associated July 2010 addendum regarding circulation additionally diagnoses arterial insufficiency of the lower extremities and Raynaud's phenomenon affecting the little fingers on both hands.
An August 2010 VA examination report documents the Veteran's description to an examiner of "exposure to cold later in military in combat.  He says the exposure lasted about eight hours.  He says he was hospitalized for about four months for treatment of this cold injury.  He says the cold injury involved the hands and feet."  The Veteran denied any injuries to the hands or feet since military service, except that he reported a fracture of the right fifth metacarpal in the 1960s; he described some continued pain and tenderness from that injury.  The Veteran reported a number of symptoms, including "painful in all portions of his body since he left military."  The Veteran described "[b]oth hands have pain and numbness, about equal right and left.  Numbness in the hands involve the little finger only.  Both hands feel weak and tend to drop things.  Both hands are sensitive to cold."  The Veteran also described "numbness at both lower legs and both ankles tend to sprain easily," and that "[b]oth feet are painful at heel, arch, midfoot, and forefoot.  Both feet are numb in all ten toes.  Both feet feel weak.  Both feet are sensitive to cold."

Following thorough examination including discussion of the findings pertinent to both hands and feet, and following review of the claims-file, the VA examiner concluded that "[b]oth hands have pain, weakness, and numbness which is diagnosed as Residuals of Cold Injury in military."  The VA examiner explained his rationale: "There is a history of cold injury to the hands and feet in military.  There is a history of treating hands and feet in military.  Symptoms have continued."  He denies being totally well at hands or feet for even one month since leaving military."  The VA examiner additionally cited the absence of any significant post-service injuries to the hands or feet since military service, and states that "it is my opinion that the present problems at the hands and feet are related to military.  In my opinion, they are related to cold injury.  In my opinion, it is more likely than not that the present symptoms at hands and feet are a continuation of symptoms in military."  After completion of diagnostic imaging, the VA examiner additionally diagnosed degenerative changes of the hands and feet "typical for his age, but are probably at least partly due to the cold exposure in military."

The September 2003, July 2010, and August 2010 VA examination reports present medical opinions expressly relying upon a factual predicate featuring the Veteran's own account of the occurrence of in-service cold injury and associated hospitalization followed by a continuity of cold injury symptomatology in his hands and feet following service.  The occurrence of these alleged facts is not corroborated by the evidence in the claims-file.  As discussed below, the credibility of the Veteran's account becomes a critical consideration in this case.

In February 2012, the same VA examiner who prepared the July 2010 VA examination report revisited this matter, reviewed the claims-file, and discussed that he and the September 2003 VA examiner "both obtained the same 'cold injury' history."  Specifically, the vet had severe frost-bite of the feet requiring 4 [months] of hospitalization (even one [month] would indicate severe frost-bite).  With no STRs (not the vet's fault!), there is no objective evidence of 'cold injury'."  The VA examiner indicates that his understanding was that the Veteran "served one [year] in Korea which would include a winter of cold temps...."  In March 2012 and again in April 2012, the same VA examiner again revisited this matter.  In the VA examiner's final revised opinion addressing this matter, the VA examiner clarifies that if the Veteran's account of cold-injury suffered in-country in Korea is not accepted as factual, then the Veteran's current disabilities of the hands and feet are not attributable to his military service.  In the April 2012 addendum, the VA examiner explains that the alleged cold-injury could not have taken place on a ship.

Aside from the Veteran's own testimony, there is no evidence in this case showing significant exposure to cold in service, medical treatment for a cold injury in service, or onset of pertinent disability during service or earlier than many years following service, nor any other manner of indication that any current disability of the hands and feet may be etiologically related to the Veteran's service.  The July and August 2010 VA examination reports expressed support for the Veteran's claim while relying upon acceptance of the Veteran's own uncorroborated account of pertinent history; the probative value of these opinions must be considered to hinge upon the credibility of the Veteran's testimony to establish the factual predicates upon which they rely.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate, such as a self-reported and inaccurate history).

The essential determination in this case features the question of whether the Veteran's own testimony is credible competent evidence sufficient to establish the occurrence of key alleged facts which are not otherwise supported by evidence.  If the Veteran's own testimony is not credible competent evidence with regard to key alleged facts, the claim of entitlement to service connection must fail in this case for failure of the evidence to support a finding of in-service incurrence of the claimed disability and a failure of the evidence to otherwise support a finding of a nexus between the claimed disability and military service.  The Board finds that the Veteran's testimony with regard to key alleged facts is not credible in this case.

The Veteran's available service records do not show that he served in-country in Korea.  However, as discussed above, the Veteran's surviving service records are not complete.  Regardless of whether, where, and how long the Veteran may have served in-country in Korea, the Board's analysis in this case leads to the conclusion that the probative evidence weighs against finding that any current disability of the hands or feet is etiologically linked to any alleged cold injury during military service.  That is, even assuming en arguendo that the Veteran may have served in-country in Korea, the preponderance of the probative evidence is against a grant of service connection in this case.

Postservice VA treatment records document substantial medical attention, evaluation, and treatment of various medical issues reported by the Veteran in the 1960s, 1970s, 1980s, and 1990s prior to his filing a claim for disability of the hands and feet in 2003.  None of these medical records prior to 2003 indicates that the Veteran reported, or that trained medical professionals evaluating him ever detected, a cold injury or associated neuropathy of the hands or feet.  The Board shall discuss some of the post-service medical records that most nearly concern the Veteran's extremities, as the Board has reviewed these with particular attention to determining whether any presents suggestion of complaints or medical detection of cold injury or pertinent disability of the hands or feet.  The Board finds that the VA treatment records for several decades following service document no cold injury or pertinent disability of the hands or feet amongst the Veteran's medical issues.  Additionally, for several decades following service the Veteran's own statements to VA treatment providers regarding his health and disability history and with regard to claims for VA disability benefits present no suggestion of cold injury in service or pertinent disability of the hands or feet.

VA treatment records from June 1963 show that the Veteran was evaluated and treated for a right ankle injury.  The medical record show "evidence only of a sprained ankle" and present no suggestion of cold injury or neuropathy of the feet or the hands.

A June 1968 VA treatment report shows complaints of left ankle problems involving pain and swelling following a basketball injury.  The medical report does not suggest any history of cold injury or neuropathy of the feet or the hands.

May 1968 VA medical reports show evaluation and diagnoses associated with lacerations on the head, and a left leg injury with stiffening and difficulty weight bearing which was determined to involve a fracture and ligament tear requiring surgical repair.  The medical records contain no suggestion of a history of cold injury or the presence of any neuropathy or pertinent disability of the feet or the hands.

A June 1972 VA treatment record shows that the Veteran sought treatment for various problems, including a lump on his neck and soreness in his elbows and knees.  The reports from around this time present no suggestion of any history of cold injury or any indication of neuropathy or disability of the hands or feet.

A March 1974 VA treatment record shows that the Veteran was engaged in training as a "truck driver."  VA records including in November 1975 and February 1976 show that the Veteran was engaged in pursuit of VA disability benefits associated with a claim of service connection for dental disability from in-service trauma.  Records from this period contain no suggestion that the Veteran sought to establish service-connection for any disability associated with cold injury or other disability of the hands or feet.  The Board finds it reasonable to expect that the Veteran would have included a reference to cold injury of the hands or feet in his claim for service connection at that time if the Veteran believed that he had incurred a disability from in-service cold injury to the hands or feet.
A September 1982 VA medical report documents that following a motor vehicle accident the Veteran reported "no medical or surgical problems,"; the medical report presents no suggestion of cold injury or neuropathy of the hands or feet.

VA medical reports from November and December 1984 and January 1985 document medical attention to the Veteran's right shoulder and right hand following a fracture around the right shoulder / collarbone associated with being beaten with a cement brick.  The reports present no suggestion of cold injury history nor any neuropathy of the hands or feet.

In July 1990, the Veteran reported to VA that he suffered a gunshot wound to the right knee during a robbery attempt in May 1990.  In June 1998, he reported to VA that he continued to have disability associated with the gunshot wound to the right femur and had "Reiter's from above," apparently indicating Reiter's syndrome he attributed to his 1990 gunshot wound.  In June 1998, the Veteran additionally reported that he suffered from posttraumatic stress disorder (PTSD), arthritis, hypertension, chronic obstructive pulmonary disease (COPD), and bronchitis.  The Veteran's June 1998 pension application did not otherwise include any reference to a belief by the Veteran that he had residuals of cold injuries to his hands or feet and the application was not accompanied by any claim for service connection for residuals of cold injury.  The Board finds it reasonable to expect that the Veteran would have included a reference to cold injury of the hands or feet in this correspondence regarding his disabilities if the Veteran believed that he had incurred a disability from in-service cold injury to the hands or feet.

A June 1998 VA hospitalization report shows that the Veteran was treated for psychiatric problems but with accounting and monitoring of his broader medical issues such as residuals of the gunshot wound, sinus congestion, arthritis pain, tinea pedis with secondary bacteria infection in feet, a "long history of cocaine abuse," hypertension, and "very mild involuntary hand and leg movement .... less[ening] over the hospital stay."  The Veteran's hand and leg movements were medically investigated, including with a CT scan to rule out an organic cause.  Despite the medical attention to the Veteran's medical issues, the hospitalization records contain no suggestion that either trained medical professionals or the Veteran himself believed that he had residuals of a cold injury to his hands or feet in service.  The Board finds it reasonable to expect that the Veteran would have reported a history of significant in-service cold injury to his hands or feet (especially one involving prolonged hospitalization, as he now claims occurred) as well as any associated symptomatology of the hands and feet persisting from the time of service to the medical treatment providers at that time if the Veteran believed that such events had taken place.

In July 1998, the Veteran filed a claim for entitlement to service connection for PTSD and submitted additional correspondence to VA regarding his 1990 post-service gunshot wound.  The Board finds it reasonable to expect that the Veteran would have included a reference to cold injury of the hands or feet in this correspondence regarding his disabilities if the Veteran believed that he had incurred a disability from in-service cold injury to the hands or feet.

A July 1998 VA examination report documents diagnoses of status post traumatic injuries to both knees, chronic sinusitis, and PTSD (with reference to the Veteran being under treatment for cocaine addiction); there is no suggestion of any residual of cold injury to the hands or feet.

In March 2003, the Veteran filed a new claim of service connection for several disabilities including, for the first time, "frostbite on hands + feet."  This marks the first contemporaneous indication of record that the Veteran or another person suggested that the Veteran had disability of the hands or feet linked to a cold injury in service, or that he has experienced significant exposure to cold in service.  At this time, the Veteran reported that he had frostbite in Korea and was treated in a hospital.  As discussed above, the Veteran has gone on to expand this testimony to indicate that he was in the 8th Army Hospital for months during 1955 for frostbite to his toes and hands.  He stated that his feet were kept in ice bags for an extended period for thawing out.

The Board has considered the statements of the Veteran regarding his in-service cold injury, in-service hospitalization, and continuity of symptomatology since service.  The Board finds that the Veteran's statements in these regards are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, bad character, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").

The accounts of the Veteran are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  This is so because the Veteran's testimony has been presented in the context of pursuit of monetary benefits and the testimony, if believed, would support the Veteran's claim of entitlement to those benefits.

The Veteran's testimony regarding the occurrence and treatment of the alleged in-service cold injury has been markedly inconsistent.  For example, his December 2008 Board hearing testimony described the cold exposure as two-and-a-half hours duration followed by a two month hospitalization; yet, his statements during the August 2010 VA examination described the events as involving eight hours of exposure followed by a four month hospitalization.  His August 2006 written submission also described a four month hospitalization and that his feet were kept in ice bags for three months for thawing out.  The Board finds that the substantial inconsistency in the Veteran's account of the details of the pertinent alleged cold injury and hospitalization weigh significantly against finding that his testimony is reliably credible.

Further, a review of the record reveals contemporaneous evidence that significantly contradicts the Veteran's testimony.  Several records following service document the Veteran's own account concerning his health and history as reported to medical treatment providers and in the pursuit of VA disability benefits; the Board finds it reasonable to expect that these accounts would have included some mention of cold injury during service involving a multi-month hospitalization and persisting symptomatology if such had actually occurred.  The absence of any suggestion of in-service cold injury or associated residuals in the pertinent post-service documentation during the 1970s, 1980s, and 1990s strongly suggests that no such injury occurred, and that there was no continuity of symptoms.  The Board finds it reasonable to expect that the Veteran would have included a reference to significant cold-injury incurred during military service in his claims of entitlement to service connection for other disabilities prior to 2003; the Board finds it is also reasonable to expect that the Veteran's medical records, including with medical attention concerning the Veteran's extremities, would have included an indication of significant in-service cold injury involving hospitalization and would have included indication of pertinent residuals of cold-injury if any had existed.  Under the circumstances of this case and the available documentation of record, the Board finds that the Veteran's account from 2003 to the present indicating that he suffered a significant in-service cold injury with a four month hospitalization and a post-service continuity of symptomatology is contradicted by significant evidence prior to 2003.  Given that the Veteran's report is contradicted by contemporaneous evidence, the Board finds his more recent assertions in this regard are not credible.

In sum, the Veteran's testimony regarding the incurrence and treatment of cold injury during service is self-serving, internally inconsistent, and inconsistent with contemporaneous post-service evidence.  The Board finds that the Veteran's testimony in this regard is not credible.

The Board has considered the fact that the Veteran's statements during the August 2010 VA examination made reference to cold injury during "combat."  However, the Veteran's statements in this regard have been inconsistent and his more detailed testimony (discussed above) indicates that the cold injury was not itself an event involving actual combat but rather over-exposure to cold during a long shift of guard duty.  The Board finds that the alleged cold injury is not indicated to have been incurred during combat service, and the presumptions applicable to testimony pertaining to events of combat service are not applicable in this case.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board observes that there is otherwise no service documentation or evidence demonstrating combat service.

The evidence concerning the Veteran's current disabilities of the hands and feet indicates a number of non-service connected etiologies, including etiologies not involving cold injury.  Several items of record, including the September 2003 VA examination report, show that the Veteran had diabetes mellitus diagnosed in the 1960s and that it was left generally untreated until the 1990s.  This history was conveyed to the September 2003 VA examiner by the Veteran.  The Board observes that diabetic pathology is a potential cause of peripheral neuropathy and that the September 2003 VA examination report indicates that the neuropathy of the Veteran's feet is at least partly a manifestation of his diabetes; the September 2003 VA examiner states that the neuropathy is equally associated with diabetes as with any reported cold injury.  Additional aspects of disability of the hand and feet, such as degenerative changes, have been described as consistent with the Veteran's age (as documented in the August 2010 VA examination report).  The Board also observes that the Veteran's postservice medical records document the above-described postservice injuries to his lower extremities in addition to a history of cocaine and heroine use (including as noted in a July 1995 VA treatment report).

To the extent that some of the Veteran's current disabilities of the hands and feet may be suggestive of (or consistent with) past cold injury, evidence suggesting some prior cold injury does not constitute evidence indicating that the alleged in-service cold injury actually occurred.  Any manifestation of a history of cold injury was not detected nor complained of for decades following the Veteran's separation from service.  Several items of record, including the Veteran's own July 1998 correspondence, indicate that he has had a postservice history of homelessness, including apparently in Washington State.  The Board observes that conditions consistent with a lack of shelter in the Veteran's locale present a plausible source of cold exposure and cold injury in the Veteran's post-service history.

The Board finds that the Veteran's own statements regarding his recollection of experiencing significant cold exposure during service are competent evidence to the extent of the occurrence of lay perceivable cold.  The Veteran's own statements regarding an in-service hospitalization associated with cold exposure are also competent evidence.  However, they are not credible (because his accounts are self-serving and contradicted by documentation of his health and reports of his medical history for several decades following service).

The Veteran's own statements relating his current disabilities of the hands and feet to alleged cold trauma in service are not competent evidence, as he is a layperson and lacks the training to opine regarding medical causation.  In the absence of evidence of onset in service and continuity of symptoms since, the question of a nexus between current complaints and an alleged etiology such as cold trauma in service is one eminently medical in nature and not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The factual predicate relied upon for the positive opinions presented in VA examination reports from September 2003, July 2010, and August 2010 is not supported by any credible evidence; the Veteran's uncorroborated testimony regarding in-service cold-injury, associated hospitalization, and post-service continuity of symptomatology is inconsistent with contemporaneous evidence of record.  The positive etiology opinions all rely upon the non-credible testimony; accordingly, none of the positive medical opinions are probative evidence supporting the claim.  The March and April 2012 VA examination report (by the examiner who authored the July 2010 VA positive medical opinion) makes clear that if the Veteran's account with regard to in-service events and post-service continuity of symptomatology is rejected, there is no other basis upon which to attribute current disability of the hands and feet to military service in this case.  No competent medical opinion of record otherwise identifies a basis for attributing any current disability of the hands or feet to military service.

In light of the above, there is no probative competent medical opinion of record (with a valid factual predicate consistent with the facts shown in this case) supporting the Veteran's claim that a current disability of the hands or feet is etiologically linked to his military service.  The final April 2012 revision of the July 2010 VA examination report weighs against finding any etiological link between any current disability of the hands or feet and the Veteran's military service if the occurrence of the Veteran's alleged significant in-service cold injury is not factually established.  The only evidence supporting the Veteran's allegation of significant cold injury in-service is his own testimony, which the Board has found not credible, and thus insufficient to establish that a cold injury occurred in service.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  Accordingly, the appeal must be denied.

ORDER

The appeal seeking service connection for residuals of cold injuries, hands and feet, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


